DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
	Amendments to the claims are acknowledged. 
Claims 1, 3-18 and 20-22 are under examination.
Claims 2 and 19 are cancelled.
  
Priority
The instant application does not have a priority document and was filed 1/13/2016.

Terminal Disclaimer
The terminal disclaimer filed o 6/04/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/014,500, 15/007,874 and 15/014,483 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional non-statutory double patenting rejection in view of Application No. 15/014,500, 15/007,874 and 15/014,483 is withdrawn in view of the filed Terminal Disclaimer.

	Claim Rejections - 35 USC § 101
The rejection of claims 1 and 3-22 under 35 U.S.C. 101 are withdrawn in view of Applicant’s amendments. While reference graph data structures, including directed acyclic graphs (DAGs) are well known, they are not abstract ideas. Applicant’s claims are interpreted to be directed to a computerized data structure for organizing sequence information in computer memory. 

Claim Rejections - 35 USC § 103
	The rejection of claims 1, 3-5, 10-12, 16 and 20-22 under 35 U.S.C. 103(a) as being unpatentable over Schneeberger et al. (Genome Biology, vol. 10 (2009) pages 1-12; IDS filed 12/09/2016) in view of Lee et al. (Bioinformatics, vol. 18 (2002) pages 452-464; IDS filed 12/09/2016 item 49) is withdrawn in view of Applicant’s amendments.

	The following rejection is necessitated by Applicant’s amendments.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1, 3-18 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schneeberger et al. (Genome Biology, vol. 10 (2009) pages 1-12; IDS filed 12/09/2016) in view of Lee et al. (Bioinformatics, vol. 18 (2002) pages 452-464; IDS filed 12/09/2016 item 49) in view of Wajid et al. (Genomics Proteomics and Bioinformatics Science Direct, vol. 10 (2012) pages 58-73; IDS filed 11/25/2019) in view of Standish (Data Structures and Algorithms 1995; IDS filed 11/ 25/2019) and in view of Li et al. (Nucleic Acids Research vol. 34 (2006) pages 572-580).
Schneeberger et al. teach creating a reference graph representing a plurality of known sequences from different species, the reference graph comprising a plurality of vertices wherein matching homologous segments of the known sequences are each represented by a single object and portions that vary are represented as alternate objects such that each of the plurality of different species has at least a majority of at least one chromosome represented by a path through the reference graph (page 4, Figure 2), as in claims 1, 3-5, 16, and 21-22.
wherein the first vertex corresponds to a sequence of a gene conserved among two or more different species,” in Figure 2(b) wherein a single node in the reference graph stores replicating segments of the different sequences. 
Schneeberger et al. teach aligning the plurality of sequence reads to paths through the reference graph (page 9, Figure 4), as in claims 1 and 21-22.
Schneeberger et al. make obvious aligning sequence reads to a known conserved gene in the reference graph and as assembling other reads to each other (page 10, Figure 4A), as in claim 10.
Schneeberger et al. make obvious aligning to a conserved gene which is RNA (page 11, col. 1, par. 2), as in claim 11.
Schneeberger et al. do not however teach calculating match scores between the sequence read and a sequence associated with each vertex and “looking backwards” at each vertex to predecessor vertices to select a path with an optimal score, as in claims 1 and 12.
Schneeberger et al. teach a reference graph but do not teach a reference graph where vertices are stored as different objects at different physical locations, as in claims 1 and 21-22.
Lee et al. teach a Directed Acyclic Graph of nodes (i.e. a reference graph) where matching homologous segments of a plurality of sequences are represented as a common vertex (Figure 1 (d) where homologous segments are collapsed) and segments that vary are represented by different vertices (Figure 1 (a) to (d)).

Lee et al. teach alignment scoring using Smith- Waterman sequencing alignment; Lee et al. teach tracing back through the full alignment path on a PO-MSA graph and taking the highest score is considered as the best alignment (page 456, col. 1-2, section “Alignment scoring,”)(i.e. calculating match scores between sequence read and a sequence associated with each vertex and looking backwards at each vertex to predecessor vertices to select the path with the highest score).
Lee et al. make obvious representing different genes with different vertices as in the vertices of Figure 5 KINASE and SH3, as in claim 20.
Schneeberger et al. and Lee et al. do not specifically teach one vertex representing homologous segments of a plurality of sequences, as in claims 1 and 21-22. 
Schneeberger et al. and Lee et al. do not specifically teach that the reference graph comprises vertices stored as objects at different physical locations in a memory subsystem wherein at least some of the objects each include one or more pointers identifying one or more physical locations in the memory subsystem where one or more adjacent objects are stored, as in claims 1, 21 and 22.
Schneeberger et al. and Lee et al. do not specifically teach a reference graph representing a plurality of different species, as in claims 1, 21, and 22.
Wajid et al. teach that graph theory has been extensively used for genome assembly (page 62, col. 1, par. 3). Wajid teach directed graphs and a technique of 
Standish (pages 35-36 and 405-413) teaches nodes and pointers for computer algorithms (Section 2.4, page 35-35) and reference graphs including DAG data structures (405-413) as implemented for a computer. The instant claims reciting objects in physical location in a memory and pointers identifying physical locations are drawn to typical usage of pointers as implemented within graph data structures, made obvious by Standish, as in claims 1 and 21-22.
 Li et al. teach aligning genes from plants and animals to construct phylogenetic trees (Abstract; page D576, col. 2, par. 2) including genes shared by plants and animals (page D573, col. 1, par. 1). Li et al. make obvious outputting an alignment report and phylogenetic tree with different species (Figure 2), as in claims 5-9 and 13-18.
Lee et al. teaches alignment of human sequences. Therefore the combination of Schneeberger et al. and Lee et al. teach different sequences and therefor different chromosomes. Based on the teaching of Schneeberger et al. and Lee et al. it would be obvious to one of skill in the art to use a reference graph such a directed acyclic graph to organize genomic sequences from two different species within the same reference graph.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the method of Schneeberger et al. for representing and aligning reads to a genomic sequence by integrating related genomes into a single graph structure (Abstract) with the method of Lee et al. teaching an alignment scoring using Smith-Waterman sequence alignment (page 456). Lee et al. 
Applying the KSR standard of obviousness, it would have been further obvious to modify the teachings of Schneeberger et al. and Lee et al. with the teachings of Wajid et al. for representing a sequence as one vertex node (i.e. unitig) and then further represent such a resulting directed acyclic graph (DAG) with objects stored in computer memory with pointers pointing to memory allocations for these objects as is taught for a DAG in computer science by Standish. It would be further obvious to use a computerized DAG as made obvious by Schneeberger et al., Lee et al.,. Wajid et al. and Standish et al. to align sequences from different species as taught by Li et al. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
 
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed toward the new amendments reciting that the reference graph comprises vertices stored as objects at different physical locations in a memory subsystem wherein at least some of the objects each include one or more pointers identifying one or more physical locations in the memory subsystem where one or more adjacent objects are stored. Applicants argue that Schneeberger et al. teaches a hash-indexing approach to build joint index of all genomes that are alignment targets and that Schneeberger does not teach using pointers to identify physical locations in memory where the sequence blocks are stored.
In response, Schneeberger et al. teaches a reference graph for representing a sequence however Lee et al. teaches that the reference graph data structure that may be a directed acyclic graph (page 454, col. 2). Neither Schneeberger et al. or Lee et al. teach the technicalities of how to represent a reference graph data structure using a computer; they do not teach how to allocate pointers and computer memory to invoke a data structure using a computer. However, Standish teach pointers, nodes and DAG implementation in computer science where nodes are stored in computer memory and referenced as pointers from one node to another.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant 
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/